Citation Nr: 0529840	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  00-24 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability other than post-traumatic stress disorder (PTSD), 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat





INTRODUCTION

The veteran had active military service from September 1968 
to September 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision and was previously 
remanded in February 2004.  As detailed below, the claim for 
service connection for a psychiatric disability other than 
PTSD is being reopened.  The claim for service connection (on 
the merits) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

In its February 2004 remand, the Board also considered a 
claim for service connection for PTSD as being on appeal.  
However, the RO granted service connection for PTSD by a 
November 2004 rating decision and assigned a 100 percent 
rating for this disability.  Having been fully satisfied, 
this claim for service connection is obviously no longer on 
appeal.


FINDINGS OF FACT

1.  By a September 1986 rating decision, the RO denied 
service connection for a psychiatric disability other than 
PTSD; the veteran did not appeal this rating decision.

2.  Evidence received since the September 1986 rating 
decision includes multiple medical records reflecting 
diagnoses of psychiatric disabilities other than PTSD; this 
evidence was not considered previously and is so significant 
that it must be reviewed in connection with the claim for 
service connection.




CONCLUSIONS OF LAW

1.  A September 1986 rating decision which denied service 
connection for a psychiatric disability other than PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.160, 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence having been presented 
concerning the claim for service connection for a psychiatric 
disability other than PTSD, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a September 1986 rating decision, the RO denied service 
connection for a psychiatric disability other than PTSD.  The 
veteran was provided notice of that rating decision in 
October 1986, together with his rights regarding the appeal 
of an adverse decision.  However, he did not file a notice of 
disagreement and that rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302(a), 20.1103. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The claim to reopen (filed in October 1996) was made before 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
claim under the prior version of the regulations, which reads 
(in pertinent part) as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

Evidence received since the final RO determination is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The evidence obtained in connection with the attempt to 
reopen includes medical records from VA and the Social 
Security Administration which include diagnoses of 
psychiatric conditions other than PTSD (such as anxiety 
disorder and major depressive disorder).  These records were 
not considered previously and under the unique circumstances 
of this case, are so significant that they must be reviewed 
in connection with the current claim.

The veteran has therefore presented new and material evidence 
to reopen the claim for service connection for a psychiatric 
disability other than PTSD.  Accordingly, the petition to 
reopen is granted and consideration may be given to the 
entire evidence of record without regard to any prior 
denials.  However, further evidentiary development is 
necessary into the now-reopened claim, and a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).  

ORDER

The claim for service connection for a psychiatric disability 
other than PTSD has been reopened, and to this extent the 
appeal is granted.

REMAND

Although the veteran is service connected for PTSD for which 
a 100 percent disability evaluation is in effect, the record 
also shows that he has other psychiatric diagnoses.  
Therefore, it is entirely possible that one of his other 
psychiatric illnesses could become the primary source of his 
impairment, such that the RO would reduce the evaluation of 
his PTSD.  If this other psychiatric illness also was service 
connected, the likelihood of a reduction in the veteran's 
compensation benefits would be minimized.  

A review of the record reflects that in an August 1973 claims 
form, the veteran indicated that he had been treated for 
psychiatric symptoms in Alabama while on active duty.  In a 
March 1980 claims form, he asserted that he had been treated 
at an Army hospital in Alabama in 1971.  The service medical 
records include a notation dated October 22, 1970, which 
references the veteran's evaluation at the Mental Hygiene 
Consultation Service at Redstone Arsenal in Alabama.  
Although this may have been a routine screening for all 
ammunition storage specialists newly assigned to the Redstone 
Arsenal, as the veteran was at that time, given this 
evaluation, the veteran's contentions, and the fact that in-
service psychiatric treatment records are sometimes kept 
separate from the remaining service medical records for 
privacy's sake, the AMC should contact the National Personnel 
Records Center (NPRC) and confirm that all of the veteran's 
service clinical records have been produced, including any 
and all records reflecting psychiatric treatment.  

The first post-service evidence of a psychiatric disability 
is found in the report of a VA outpatient visit in June 1973 
(less than two years after separation from active duty), when 
the veteran was diagnosed as having a "psychosis."  More 
recently, he was diagnosed as having schizophrenia (following 
a December 1996 VA examination) and major depressive disorder 
(following a VA hospitalization ending in September 2004).  
In light of current diagnoses of psychiatric conditions and 
some evidence of possible psychiatric symptoms in service, a 
VA examination is necessary (as detailed below).  

Notice under the Veterans Claims Assistance Act of 2000 
(VCAA) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  VA has not yet 
provided the veteran with a VCAA notice letter specifically 
addressing the fourth element (i.e., requesting or telling 
him to provide any evidence in his possession that pertains 
to his claim).  This should also be done.

Accordingly, the Board REMANDS this case for the following:

1.  Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to 
substantiate his claim for service 
connection for a psychiatric disability 
other than PTSD, what information and 
evidence VA will seek to provide, and 
what information and evidence he is 
expected to provide.  Additionally, 
invite him to submit all pertinent 
evidence in his possession pertaining to 
the claim. 

2.  With any necessary assistance from 
the veteran, contact the NPRC and confirm 
that all service medical and clinical 
records have been associated with the 
claims file, including any records 
reflecting psychiatric evaluation and/or 
treatment, from the Mental Hygiene Clinic 
at the Redstone Arsenal for the period of 
the veteran's assignment there, (October 
1970 to September 1971).  All logical 
follow-up development in this regard 
should be pursued and documented in the 
claims file.

3.  Thereafter, schedule a new VA 
psychiatric examination.  The examiner 
should review the veteran's medical 
history and conduct all necessary special 
studies or tests including appropriate 
psychological testing and evaluation.  
The following questions should be 
answered: 

a.  Does the veteran have a 
psychiatric disability other than 
PTSD?  

b.  If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that this current 
psychiatric disability other than 
PTSD (i) had its onset in service, 
or (ii) had its onset within one 
year after discharge in September 
1971? 

4.  Thereafter, re-adjudicate the claim 
for service connection for a psychiatric 
disability other than PTSD.  If it 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing pertinent legal 
authority.  Allow appropriate time for 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All remands require expeditious handling.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 


(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


